 



AMENDED AND RESTATED

 

ADVISORY AGREEMENT

 

BY AND AMONG

 

AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.,

 

AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP II, L.P.,

 

AND

 

AMERICAN REALTY CAPITAL ADVISORS II, LLC

 

Dated as of July 15, 2013

 



 

 

 

TABLE OF CONTENTS

 

  Page     1. DEFINITIONS 1     2. APPOINTMENT 8     3. DUTIES OF THE ADVISOR 8
    4. AUTHORITY OF ADVISOR. 11     5. FIDUCIARY RELATIONSHIP 11     6. NO
PARTNERSHIP OR JOINT VENTURE 12     7. BANK ACCOUNTS 12     8. RECORDS; ACCESS
12     9. LIMITATIONS ON ACTIVITIES 12     10  FEES. 12     11. EXPENSES. 15    
12. OTHER SERVICES 16     13. REIMBURSEMENT TO THE ADVISOR 17     14. OTHER
ACTIVITIES OF THE ADVISOR 17     15. THE AMERICAN REALTY CAPITAL NAME 18     16.
TERM OF AGREEMENT 18     17. TERMINATION BY THE PARTIES 18     18. ASSIGNMENT TO
AN AFFILIATE 19     19. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION. 19  
  20. INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING
PARTNERSHIP AGREEMENT 19     21. INDEMNIFICATION BY THE COMPANY AND THE
OPERATING PARTNERSHIP. 19     22. INDEMNIFICATION BY ADVISOR 21    

 



i

 

 

23. NOTICES 21     24. MODIFICATION 22     25. SEVERABILITY 22     26. GOVERNING
LAW 22     27. ENTIRE AGREEMENT 22     28. NO WAIVER 23     29. PRONOUNS AND
PLURALS 23     30. HEADINGS 23     31. EXECUTION IN COUNTERPARTS 23

 



ii

 

 

ADVISORY AGREEMENT

 

THIS AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”) dated as of July
15, 2013, is entered into among American Realty Capital Daily Net Asset Value
Trust, Inc., a Maryland corporation (the “Company”), American Realty Capital
Operating Partnership II, L.P., a Delaware limited partnership (the “Operating
Partnership”), and American Realty Capital Advisors II, LLC, a Delaware limited
liability company.

 

WITNESSETH

 

WHEREAS, the Company is a Maryland corporation created in accordance with
Maryland General Corporation Law and intends to qualify as a REIT (as defined
below);

 

WHEREAS, the Company is the general partner of the Operating Partnership;

 

WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision of the Board of Directors of the Company, all as provided herein;

 

WHEREAS, the Advisor is willing to render such services, subject to the
supervision of the Board of Directors of the Company, on the terms and subject
to the conditions hereinafter set forth;

 

WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Advisory Agreement, dated as of August 3, 2011, (as amended, the
“Original Advisory Agreement”); and

 

WHEREAS, the Company, the Operating Partnership and the Advisor desire to amend
and restate the Original Advisory Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1. DEFINITIONS. As used in this Agreement, the following terms have the
definitions set forth below:

 

“Acquisition Expenses” means any and all expenses, exclusive of Acquisition
Fees, incurred by the Company, the Operating Partnership, the Advisor or any of
their Affiliates in connection with the selection, evaluation, acquisition,
origination, making or development of any Investments, whether or not acquired,
including, without limitation, legal fees and expenses, travel and
communications expenses, brokerage fees, costs of appraisals, nonrefundable
option payments on property not acquired, accounting fees and expenses, title
insurance premiums and the costs of performing due diligence.

 



 

 

 

“Acquisition Fee” means the fees payable to the Advisor or its Affiliates
pursuant to Section 10(a).

 

“Advisor” means American Realty Capital Advisors II, LLC, a Delaware limited
liability company, any successor advisor to the Company and the Operating
Partnership, or any Person to which American Realty Capital Advisors II, LLC or
any successor advisor subcontracts substantially all its functions.
Notwithstanding the foregoing, a Person hired or retained by American Realty
Capital Advisors II, LLC to perform property management and related services for
the Company or the Operating Partnership that is not hired or retained to
perform substantially all the functions of American Realty Capital Advisors II,
LLC with respect to the Company and the Operating Partnership as a whole shall
not be deemed to be an Advisor.

 

“Affiliate” or “Affiliated” means with respect to any Person, (i) any other
Person directly or indirectly owning, controlling or holding, with the power to
vote, ten percent (10%) or more of the outstanding voting securities of such
Person; (ii) any other Person ten percent (10%) or more of whose outstanding
voting securities are directly or indirectly owned, controlled or held, with the
power to vote, by such Person; (iii) any other Person directly or indirectly
controlling, controlled by or under common control with such Person; (iv) any
executive officer, director, trustee or general partner of such Person; and (v)
any legal entity for which such Person acts as an executive officer, director,
trustee or general partner. For purposes of this definition, the terms
“controls,” is controlled by,” or “is under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble, and such term shall
include any amendment or supplement hereto from time to time.

 

“Annual Subordinated Performance Fee” means the fees payable to the Advisor or
its assignees pursuant to Section 10(e).

 

“Articles of Incorporation” means the charter of the Company, as the same may be
amended from time to time.

 

“Asset Management Fee” means the fees payable to the Advisor pursuant to
Section 10(d).

 

“Average Invested Assets” has the meaning set forth in the Articles of
Incorporation. For an equity interest owned in a Joint Venture, the calculation
of Average Invested Assets shall take into consideration the underlying Joint
Venture’s aggregate book value for the equity interest.

 

“Board of Directors” or “Board” means the Board of Directors of the Company.

 

“Business Day” means any day on which the New York Stock Exchange is open for
trading.

 

“By-laws” means the by-laws of the Company, as amended and as the same are in
effect from time to time.

 



2

 

 

“Cause” means (i) fraud, criminal conduct, willful misconduct or illegal or
negligent breach of fiduciary duty by the Advisor, or (ii) if any of the
following events occur: (A) the Advisor shall breach any material provision of
this Agreement, and after written notice of such breach, shall not cure such
default within thirty (30) days or have begun action within thirty (30) days to
cure the default which shall be completed with reasonable diligence; (B) the
Advisor shall be adjudged bankrupt or insolvent by a court of competent
jurisdiction, or an order shall be made by a court of competent jurisdiction for
the appointment of a receiver, liquidator, or trustee of the Advisor, for all or
substantially all its property by reason of the foregoing, or if a court of
competent jurisdiction approves any petition filed against the Advisor for
reorganization, and such adjudication or order shall remain in force or unstayed
for a period of thirty (30) days; or (C) the Advisor shall institute proceedings
for voluntary bankruptcy or shall file a petition seeking reorganization under
the federal bankruptcy laws, or for relief under any law for relief of debtors,
or shall consent to the appointment of a receiver for itself or for all or
substantially all its property, or shall make a general assignment for the
benefit of its creditors, or shall admit in writing its inability to pay its
debts, generally, as they become due.

 

“Change of Control” means a change of control of the Company of a nature that
would be required to be reported in response to the disclosure requirements of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, as enacted
and in force on the date hereof, whether or not the Company is then subject to
such reporting requirements; provided, however, that, without limitation, a
Change of Control shall be deemed to have occurred if: (i) any “person” (within
the meaning of Section 13(d) of the Exchange Act, as enacted and in force on the
date hereof) is or becomes the” beneficial owner” (as that term is defined in
Rule 13d-3, as enacted and in force on the date hereof, under the Exchange Act)
of securities of the Company representing 9.8% or more of the combined voting
power of the Company’s securities then outstanding; (ii) there occurs a merger,
consolidation or other reorganization of the Company which is not approved by
the Board of Directors; (iii) there occurs a sale, exchange, transfer or other
disposition of substantially all the assets of the Company to another Person,
which disposition is not approved by the Board of Directors; or (iv) there
occurs a contested proxy solicitation of the Stockholders that results in the
contesting party electing candidates to a majority of the Board of Directors’
positions next up for election.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.

 

“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share.

 

“Company” has the meaning set forth in the preamble.

 

“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of an asset which is reasonable, customary and
competitive in light of the size, type and location of the asset.

 

“Contract Purchase Price” has the meaning set forth in the Articles of
Incorporation.

 



3

 

 

“Contract Sales Price” means the total consideration received by the Company for
the sale of an Investment.

 

“Dealer Manager” means Realty Capital Securities, LLC, or such other Person
selected by the Board of Directors to act as the dealer manager for the
Offering.

 

“Dealer Manager Fee” means the fee from the sale of Retail Shares in a Primary
Offering, payable to the Dealer Manager for serving as the dealer manager of
such Primary Offering.

 

“Director” means a director of the Company.

 

“Distributions” means any distributions of money or other property by the
Company to Stockholders, including distributions that may constitute a return of
capital for U.S. federal income tax purposes.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto. Reference to any provision of the
Exchange Act shall mean such provision as in effect from time to time, as the
same may be amended, and any successor provision thereto, as interpreted by any
applicable regulations as in effect from time to time.

 

“Excess Amount” has the meaning set forth in Section 13.

 

“Expense Year” has the meaning set forth in Section 13.

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Good Reason” means: (i) any failure to obtain a satisfactory agreement from any
successor to the Company or the Operating Partnership to assume and agree to
perform obligations under this Agreement; or (ii) any material breach of this
Agreement of any nature whatsoever by the Company or the Operating Partnership.

 

“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursement or Organization and Offering Expenses. For the purpose of
computing Gross Proceeds from the sale of Retail Shares, the purchase price of
any Retail Share for which reduced Selling Commissions are paid to the Dealer
Manager or a Soliciting Dealer (where net proceeds to the Company are not
reduced) shall be deemed to be the full amount of the offering price per Retail
Share pursuant to the Prospectus for such Offering without reduction.

 

“Indemnitee” has the meaning set forth in Section 21.

 

“Independent Director” has the meaning set forth in the Articles of
Incorporation.

 



4

 

 

“Independent Valuation Advisor” means a firm that is (i) engaged in the business
of conducting appraisals on real estate properties, (ii) not an affiliate of the
Advisor and (iii) engaged by the Company with the Board’s approval to appraise
the Real Properties and other Investments pursuant to the Valuation Guidelines.

 

“Insourced Acquisition Expenses” means Acquisition Expenses incurred in
connection with services performed by the Advisor or any of its Affiliates,
including legal advisory expenses, due diligence expenses, personnel expenses,
acquisition-related administrative and advisory expenses, survey, property,
contract review expenses, travel and communications expenses and other closing
costs.

 

“Institutional Shares” means shares of the Common Stock that have been
designated institutional shares.

 

“Investments” means any investments by the Company or the Operating Partnership,
directly or indirectly, in Real Estate Assets, Real Estate Related Loans or any
other asset.

 

“Joint Ventures” means the joint venture or partnership or other similar
arrangements (other than between the Company and the Operating Partnership) in
which the Company or the Operating Partnership or any of their subsidiaries is a
co-venturer, limited liability company member, limited partner or general
partner, which are established to acquire or hold Investments.

 

“Listing” means the listing of the Common Stock on a national securities
exchange, or the inclusion of the Common Stock for trading in the
over-the-counter-market.

 

“Loans” means any indebtedness or obligations in respect of borrowed money or
evidenced by bonds, notes, debentures, deeds of trust, letters of credit or
similar instruments, including mortgages and mezzanine loans.

 

“Management Agreement” means the Property Management and Leasing Agreement,
dated as of August 3, 2011, among the Company, the Operating Partnership and
American Realty Capital Properties II, LLC, as the same may be amended from time
to time.

 

“Market Check” means an analysis comparing (a) the amount of Insourced
Acquisition Expenses paid in the previous calendar year to the Advisor or any of
its Affiliates with (b) the projected amount of Acquisition Expenses for the
following calendar year assuming that a Person other than the Advisor or its
Affiliates performs substantially similar services for a substantially similar
amount of Investments.

 

“NAREIT FFO” means funds from operations, or FFO, consistent with the standards
established by the White Paper on FFO approved by the Board of Governors of the
National Association of Real Estate Investment Trusts, or NAREIT, as revised in
February 2004 and as modified by NAREIT from time to time.

 

“NASAA REIT Guidelines” means the Statement of Policy Regarding Real Estate
Investment Trusts as revised and adopted by the North American Securities
Administrators Association on May 7, 2007, as the same may be amended from time
to time.

 



5

 

 

“NAV” means the Company’s net asset value, calculated pursuant to the Valuation
Guidelines.

 

“Net Income” means, for any period, the Company’s total revenues applicable to
such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and excluding any gain from the sale of the Company’s assets.

 

“Notice” has the meaning set forth in Section 23.

 

“Offering” means any public offering and sale of Shares pursuant to an effective
registration statement filed under the Securities Act.

 

“Operating Partnership” has the meaning set forth in the preamble.

 

“Operating Partnership Agreement” means the Agreement of Limited Partnership of
the Operating Partnership, among the Company, the Operating Partnership and
American Realty Capital Trust II Special Limited Partner, LLC, as the same may
be amended from time to time.

 

“OP Units” means units of limited partnership interest in the Operating
Partnership.

 

“Organization and Offering Expenses” means all expenses (other than the Selling
Commission, the Platform Fee and the Dealer Manager Fee) to be paid by the
Company in connection with an Offering, including legal, accounting, printing,
mailing and filing fees, charges of the escrow holder and transfer agent,
charges of the Advisor for administrative services related to the issuance of
Shares in an Offering, reimbursement of the Advisor for costs in connection with
preparing supplemental sales materials, the cost of bona fide training and
education meetings held by the Company (primarily the travel, meal and lodging
costs of the registered representatives of broker-dealers), attendance and
sponsorship fees and cost reimbursement for employees of the Company’s
Affiliates to attend retail seminars conducted by broker-dealers and, in special
cases, reimbursement to soliciting broker-dealers for technology costs
associated with an Offering, costs and expenses related to such technology
costs, and costs and expenses associated with facilitation of the marketing of
the Shares and the ownership of Shares by such broker-dealer’s customers.

 

“Original Advisory Agreement” has the meaning set forth in the recitals.

 

“Person” has the meaning set forth in the Articles of Incorporation.

 

“Platform Fee” means an asset-based platform fee payable to the Dealer Manager
monthly in arrears for sales of Institutional Shares in a Primary Offering. The
Platform Fee shall accrue daily and equals (a) the number of Shares outstanding
each day, excluding shares issued under the Company’s distribution reinvestment
plan, multiplied by (b) 1/365th of NAV per Share on such day.

 

“Primary Offering” means the portion of an Offering other than the Shares
offered pursuant to the Company’s distribution reinvestment plan.

 



6

 

 

“Prospectus” means a final prospectus of the Company filed pursuant to Rule
424(b) of the Securities Act, as the same may be amended or supplemented from
time to time.

 

“Real Estate Assets” means any investment by the Company or the Operating
Partnership in unimproved and improved Real Property (including fee or leasehold
interests, options and leases), directly, through one or more subsidiaries or
through a Joint Venture.

 

“Real Estate Commission” means the fees payable to the Advisor pursuant to
Section 10(c).

 

“Real Estate Related Loans” means any investments in mortgage loans and other
types of real estate related debt financing, including, mezzanine loans, bridge
loans, convertible mortgages, wraparound mortgage loans, construction mortgage
loans, loans on leasehold interests and participations in such loans, by the
Company or the Operating Partnership, directly, through one or more subsidiaries
or through a Joint Venture.

 

“Real Property” means (i) land, (ii) rights in land (including leasehold
interests), and (iii) any buildings, structures, improvements, furnishings,
fixtures and equipment located on or used in connection with land and rights or
interests in land.

 

“REIT” means a corporation, trust, association or other legal entity (other than
a real estate syndication) that is engaged primarily in investing in equity
interests in real estate (including fee ownership and leasehold interests) or in
loans secured by real estate or both, as defined pursuant to Sections 856
through 860 of the Code and any successor or other provisions of the Code
relating to real estate investment trusts (including provisions as to the
attribution of ownership of beneficial interests therein) and the regulations
promulgated thereunder.

 

“Retail Shares” means shares of the Common Stock that have been designated
retail shares.

 

“Sale” or “Sales” means any transaction or series of transactions whereby: (i)
the Company or the Operating Partnership directly or indirectly (except as
described in other subsections of this definition) sells, grants, transfers,
conveys, or relinquishes its direct or indirect ownership of any Real Estate
Assets, Loan or other Investment or portion thereof, including the lease of any
Real Estate Assets consisting of a building only, and including any event with
respect to any Real Estate Assets that gives rise to a significant amount of
insurance proceeds or condemnation awards; (ii) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all the direct or indirect interest of the
Company or the Operating Partnership in any Joint Venture in which it is a
co-venturer, member or partner; (iii) any Joint Venture directly or indirectly
(except as described in other subsections of this definition) in which the
Company or the Operating Partnership as a co-venturer, member or partner sells,
grants, transfers, conveys, or relinquishes its direct or indirect ownership of
any Real Estate Assets or portion thereof, including any event with respect to
any Real Estate Assets which gives rise to insurance claims or condemnation
awards; or (iv) the Company or the Operating Partnership directly or indirectly
(except as described in other subsections of this definition) sells, grants,
conveys or relinquishes its direct or indirect interest

 



7

 

 

in any Real Estate Related Loans or portion thereof (including with respect to
any Real Estate Related Loan, all payments thereunder or in satisfaction thereof
other than regularly scheduled interest payments) and any event which gives rise
to a significant amount of insurance proceeds or similar awards; or (v) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its direct or indirect ownership of any other asset not previously
described in this definition or any portion thereof, but not including any
transaction or series of transactions specified in clauses (i) through (v) above
in which the proceeds of such transaction or series of transactions are
reinvested by the Company in one or more assets within 180 days thereafter.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor statute thereto. Reference to any provision of the Securities
Act shall mean such provision as in effect from time to time, as the same may be
amended, and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

 

“Selling Commission” means the fee payable to the Dealer Manager and reallowable
to Soliciting Dealers with respect to Shares sold by them in a Primary Offering.

 

“Shares” means the Institutional Shares and Retail Shares.

 

“Soliciting Dealers” means broker-dealers that are members of FINRA, or that are
exempt from broker-dealer registration, and that, in either case, have executed
soliciting dealer or other agreements with the Dealer Manager to sell Shares.

 

“Sponsor” means AR Capital, LLC, a Delaware limited liability company.

 

“Stockholders” means the holders of record of the Shares as maintained on the
books and records of the Company or its transfer agent.

 

“Termination Date” means the date of termination of this Agreement.

 

“Total Operating Expenses” has the meaning set forth in the Articles of
Incorporation. The definition of” Total Operating Expenses” set forth above is
intended to encompass only those expenses which are required to be treated as
Total Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.

 

“Valuation Guidelines” means the valuation guidelines adopted by the Board, as
may be amended from time to time.

 

“2%/25% Guidelines” has the meaning set forth in Section 13.

 

2. APPOINTMENT. The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor to perform the services set forth herein on
the terms and subject to the conditions set forth in this Agreement and subject
to the supervision of the Board, and the Advisor hereby accepts such
appointment.

 



8

 

 

3. DUTIES OF THE ADVISOR. The Advisor will use its reasonable best efforts to
present to the Company and the Operating Partnership potential investment
opportunities and to provide a continuing and suitable investment program
consistent with the investment objectives and policies of the Company as
determined and adopted from time to time by the Board. In performance of this
undertaking, subject to the supervision of the Board and consistent with the
provisions of the Articles of Incorporation, By-laws and the Operating
Partnership Agreement, the Advisor, directly or indirectly, will:

 

(a) serve as the Company’s and the Operating Partnership’s investment and
financial advisor;

 

(b) provide the daily management for the Company and the Operating Partnership
and perform and supervise the various administrative functions necessary for the
day-to-day management of the operations of the Company and the Operating
Partnership;

 

(c) investigate, select and, on behalf of the Company and the Operating
Partnership, engage and conduct business with and supervise the performance of
such Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder (including consultants, accountants, correspondents,
lenders, technical advisors, attorneys, brokers, underwriters, corporate
fiduciaries, escrow agents, depositaries, custodians, agents for collection,
insurers, insurance agents, banks, builders, developers, property owners,
property managers, real estate management companies, real estate operating
companies, securities investment advisors, mortgagors, the registrar and the
transfer agent and any and all agents for any of the foregoing), including
Affiliates of the Advisor and Persons acting in any other capacity deemed by the
Advisor necessary or desirable for the performance of any of the foregoing
services (including entering into contracts in the name of the Company and the
Operating Partnership with any of the foregoing);

 

(d) consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company or the Operating Partnership;

 

(e) subject to the provisions of Section 4, (i) participate in formulating an
investment strategy and asset allocation framework; (ii) locate, analyze and
select potential Investments; (iii) structure and negotiate the terms and
conditions of transactions pursuant to which acquisitions and dispositions of
Investments will be made; (iv) research, identify, review and recommend
acquisitions and dispositions of Investments to the Board and make Investments
on behalf of the Company and the Operating Partnership in compliance with the
investment objectives and policies of the Company; (v) arrange for financing and
refinancing and make other changes in the asset or capital structure of, and
dispose of, reinvest the proceeds from the sale of, or otherwise deal with,
Investments; (vi) enter into leases and service contracts for Real Estate Assets
and, to the extent necessary, perform all other operational functions for the
maintenance and administration of such Real Estate Assets; (vii) actively
oversee and manage Investments for purposes of meeting the Company’s investment
objectives and reviewing and analyzing financial information for each of the
Investments and the overall portfolio; (viii) select Joint Venture

 



9

 

 

partners, structure corresponding agreements and oversee and monitor these
relationships; (ix) oversee, supervise and evaluate Affiliated and
non-Affiliated property managers who perform services for the Company or the
Operating Partnership; (x) oversee Affiliated and non-Affiliated Persons with
whom the Advisor contracts to perform certain of the services required to be
performed under this Agreement; (xi) manage accounting and other record-keeping
functions for the Company and the Operating Partnership, including reviewing and
analyzing the capital and operating budgets for the Real Estate Assets and
generating an annual budget for the Company; (xii) recommend various liquidity
events to the Board when appropriate; and (xiii) source and structure Real
Estate Related Loans;

 

(f) upon request, provide the Board with periodic reports regarding prospective
investments;

 

(g) make investments in, and dispositions of, Investments within the
discretionary limits and authority as granted by the Board;

 

(h) negotiate on behalf of the Company and the Operating Partnership with banks
or other lenders for Loans to be made to the Company, the Operating Partnership
or any of their subsidiaries, and negotiate with investment banking firms and
broker-dealers on behalf of the Company, the Operating Partnership or any of
their subsidiaries, or negotiate private sales of Shares or obtain Loans for the
Company, the Operating Partnership or any of their subsidiaries, but in no event
in such a manner so that the Advisor shall be acting as broker-dealer or
underwriter; provided, however, that any fees and costs payable to third parties
incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company, the Operating Partnership or any of their
subsidiaries;

 

(i) obtain reports (which may, but are not required to, be prepared by the
Advisor or its Affiliates), where appropriate, concerning the value of
Investments or contemplated investments of the Company and the Operating
Partnership;

 

(j) from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company and the
Operating Partnership under this Agreement, including reports with respect to
potential conflicts of interest involving the Advisor or any of its Affiliates;

 

(k) provide the Company and the Operating Partnership with all necessary cash
management services;

 

(l) deliver to, or maintain on behalf of, the Company copies of all appraisals
obtained in connection with the investments in any Real Estate Assets as may be
required to be obtained by the Board;

 

(m) notify the Board of all proposed material transactions before they are
completed;

 

(n) effect any private placement of OP Units, tenancy-in-common (TIC) or other
interests in Investments as may be approved by the Board;

 



10

 

 

(o) perform investor-relations and Stockholder communications functions for the
Company;

 

(p) render such services as may be reasonably determined by the Board of
Directors consistent with the terms and conditions herein;

 

(q) maintain the Company’s accounting and other records and assist the Company
in filing all reports required to be filed by it with the Securities and
Exchange Commission, the Internal Revenue Service and other regulatory agencies;

 

(r) do all things reasonably necessary to assure its ability to render the
services described in this Agreement;

 

(s) at the end of each Business Day, calculate the NAV as provided in the
Valuation Guidelines, and in connection therewith, obtain appraisals performed
by the Independent Valuation Advisors; and

 

(t) supervise one or more Independent Valuation Advisors and, if and when
necessary, recommend to the Board its replacement.

 

Notwithstanding the foregoing, or anything else that may be to the contrary in
this Agreement, the Advisor may delegate any of the foregoing duties to any
Person so long as the Advisor or its Affiliate remains responsible for the
performance of the duties set forth in this Section 3.

 

4. AUTHORITY OF ADVISOR.

 

(a) Pursuant to the terms of this Agreement (including the restrictions included
in this Section 4 and in Section 9), and subject to the continuing and exclusive
authority of the Board over the supervision of the Company, the Company, acting
on the authority of the Board of Directors, hereby delegates to the Advisor the
authority to perform the services described in Section 3.

 

(b) Notwithstanding anything herein to the contrary, all Investments will
require the prior approval of the Board, any particular Directors specified by
the Board or any committee of the Board specified by the Board, as the case may
be.

 

(c) If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents and other information
reasonably required by them to evaluate properly the proposed transaction.

 

(d) The Board may, at any time upon the giving of Notice to the Advisor, modify
or revoke the authority set forth in this Section 4; provided, however, that
such modification or revocation shall be effective upon receipt by the Advisor
and shall not be applicable to investment transactions to which the Advisor has
committed the Company or the Operating Partnership prior to the date of receipt
by the Advisor of such notification.

 



11

 

 

5. FIDUCIARY RELATIONSHIP. The Advisor, as a result of its relationship with the
Company and the Operating Partnership pursuant to this Agreement, has a
fiduciary responsibility and duty to the Company, the Stockholders and the
partners in the Operating Partnership.

 

6. NO PARTNERSHIP OR JOINT VENTURE. Except as provided in Section 10(g), the
parties to this Agreement are not partners or joint venturers with each other
and nothing herein shall be construed to make them partners or joint venturers
or impose any liability as such on either of them.

 

7. BANK ACCOUNTS. The Advisor may establish and maintain one or more bank
accounts in the name of the Company or the Operating Partnership and may collect
and deposit into any such account or accounts, and disburse from any such
account or accounts, any money on behalf of the Company or the Operating
Partnership, under such terms and conditions as the Board may approve, provided
that no funds shall be commingled with the funds of the Advisor; and, upon
request, the Advisor shall render appropriate accountings of such collections
and payments to the Board and to the auditors of the Company.

 

8. RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time and from time to time. The Advisor shall at all reasonable times have
access to the books and records of the Company and the Operating Partnership.

 

9. LIMITATIONS ON ACTIVITIES. Notwithstanding anything herein to the contrary,
the Advisor shall refrain from taking any action which, in its sole judgment, or
in the sole judgment of the Company, made in good faith, would (a) adversely
affect the status of the Company as a REIT, unless the Board has determined that
REIT qualification is not in the best interests of the Company and its
Stockholders, (b) subject the Company to regulation under the Investment Company
Act of 1940, as amended, or (c) violate any law, rule, regulation or statement
of policy of any governmental body or agency having jurisdiction over the
Company, the Operating Partnership or the Shares, or otherwise not be permitted
by the Articles of Incorporation or By-laws, except if such action shall be
ordered by the Board, in which case the Advisor shall notify promptly the Board
of the Advisor’s judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board. In such event, the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.

 

10. FEES.

 

(a) Acquisition Fee. Subject to Section 10(b), the Company shall pay an
Acquisition Fee to the Advisor or its Affiliates as compensation for services
rendered in connection with the investigation, selection and acquisition (by
purchase, investment or exchange) of Investments. If the Advisor is terminated
without Cause pursuant to Section 17(a), the Advisor or its Affiliates shall be
entitled to an Acquisition Fee for any Investments acquired after the
Termination Date for which a contract to acquire any such Investment had been
entered into at or prior to the Termination Date. The total Acquisition Fee
payable to the Advisor or its Affiliates shall equal

 



12

 

 

one percent (1.0%) of the reimbursement of acquisition expenses. The purchase
price of the Real Estate Assets shall equal the amount Contract Purchase Price
of each Investment. The purchase price allocable for an Investment held through
a Joint Venture shall equal the product of (i) the Contract Purchase Price of
the Investment and (ii) the direct or indirect ownership percentage in the Joint
Venture held directly or indirectly by the Company or the Operating Partnership.
For purposes of this Section 10(a), “ownership percentage” shall be the
percentage of capital stock, membership interests, partnership interests or
other equity interests held by the Company or the Operating Partnership, without
regard to classification of such equity interests. The Company shall pay to the
Advisor or its Affiliates the Acquisition Fee promptly upon the closing of the
Investment and shall cover services rendered by the Advisor or its Affiliates
until such time as a letter of intent to purchase such Investment has been
submitted to the seller by the Advisor and the Advisor has presented a detailed
investment memorandum to the Board of Directors for approval. In addition, if
during the period ending two years after the close of the initial Offering, the
Company sells an Investment and then reinvests in other Investments, the Company
will pay to the Advisor or its Affiliates one percent (1.0%) of the Contract
Purchase Price of the Investments.

 

(b) Limitation on Total Acquisition Fees and Acquisition Expenses.

 

(i) The total of all “Acquisition Fees” (as defined in the Articles of
Incorporation) and Acquisition Expenses payable in connection with the Company’s
total portfolio of Investments and reinvestments, if any, shall be reasonable
and shall not exceed an amount equal to four and one-half percent (4.5%) of the
Contract Purchase Price of the Company’s total portfolio of Investments or four
and one-half percent (4.5%) of the amount advanced for the Company’s total
portfolio of Investments; provided, however, that once all the proceeds from the
initial Offering have been fully invested, the total of all Acquisition Fees
shall not exceed one and one-half percent (1.5%) of the Contract Purchase Price
of all the Investments acquired.

 

(ii) In accordance with the Articles of Incorporation, the total of all
Acquisition Fees and Acquisition Expenses payable in connection with any
Investment or any reinvestment shall be reasonable and shall not exceed an
amount equal to four and one-half percent (4.5%) of the Contract Purchase Price
of the Investment or four and one-half percent (4.5%) of the amount advanced for
any Investment; provided, further, however, that a majority of the Directors
(including a majority of the Independent Directors) not otherwise interested in
the transaction may approve fees and expenses in excess of these limits if they
determine the transaction to be commercially competitive, fair and reasonable to
the Company.

 

(c) Real Estate Commission. In connection with a Sale of a Real Estate Asset in
which the Advisor or any Affiliate of the Advisor provides a substantial amount
of services, as determined by the Independent Directors, the Company shall pay
to the Advisor or its assignees a Real Estate Commission up to the lesser of (i)
two percent (2.0%) of the Contract Sales Price of such Real Estate Asset or (ii)
one-half of the Competitive Real Estate Commission paid if a non-Affiliate
broker is also involved; provided, however , that in no event may the Real
Estate Commission paid to the Advisor, its Affiliates and non-Affiliates, exceed
the lesser of six percent (6.0%) of the Contract Sales Price and a Competitive
Real Estate Commission.

 



13

 

 

(d) Asset Management Fee. The Company shall pay an Asset Management Fee to the
Advisor or its assignees as compensation for services rendered in connection
with the management of the Company’s assets in an amount equal to 1.0% per
annum, payable on the first business day of each month for the respective
current month in the amount of 0.0625% of the monthly average of daily NAV for
the preceding monthly period. The Asset Management Fee will be reduced to the
extent that NAREIT FFO, as adjusted, during the six months ending on the last
day of the calendar quarter immediately preceding the date that such Asset
Management Fee is payable, is less than the Distributions paid with respect to
such six month period. For purposes of this determination, NAREIT FFO, as
adjusted, is NAREIT FFO adjusted to (i) include acquisition fees and related
expenses which is deducted in computing NAREIT FFO; and (ii) include non-cash
restricted stock grant amortization, if any, which is deducted in computing
NAREIT FFO.

 

(e) Subordinated Performance Fee. The Company may pay an Annual Subordinated
Performance Fee to the Advisor calculated on the basis of the total return to
Stockholders, payable monthly in arrears in any year in which the Company’s
total return on Stockholders’ capital contributions exceeds six percent (6%) per
annum. In such year, the Advisor will be paid fifteen percent (15%) of the
excess total return, not to exceed ten percent (10%) of the aggregate total
return for such year. This fee will only be payable upon the sale of assets or
other event which results in the Company’s total return on Stockholders’ Capital
contributions exceeding six percent (6%) per annum.

 

(f) Payment of Fees. In connection with the Acquisition Fee, Real Estate
Commission and Annual Subordinated Performance Fee, the Company shall pay such
fees to the Advisor or its assignees in cash or in Shares, or a combination of
both, the form of payment to be determined in the sole discretion of the
Advisor. The Asset Management Fee shall be payable, at the discretion of the
Board of Directors, in cash, Shares or grants of restricted Shares, or any
combination thereof. For the purposes of the payment of any fees in Shares,
prior to the end of the escrow period and the acquisition of the Company’s first
Real Estate Asset, each Share shall be valued at the per share offering price of
our Shares in the initial Offering minus the maximum Selling Commissions,
Platform Fees and Dealer Manager Fee allowed in the initial Offering. Following
the escrow period and the acquisition of the Company’s first Real Estate Asset,
each Share shall be valued using NAV; provided, however, that in the case of
Asset Management Fees payable in grants of restricted shares, each Share shall
be valued in accordance with the provisions of the equity incentive plan of the
Company pursuant to which such grants are to be made.

 

(g) Exclusion of Certain Transactions.

 

(i) If the Company or the Operating Partnership shall propose to enter into any
transaction in which the Advisor, any Affiliate of the Advisor or any of the
Advisor’s directors or officers has a direct or indirect interest, then such
transaction shall be approved by a majority of the Board not otherwise
interested in such transaction, including a majority of the Independent
Directors.

 

(ii) If the Board elects to internalize any management services provided by the
Advisor, neither the Company nor the Operating Partnership shall pay any
compensation or other remuneration to the Advisor or its Affiliates in
connection with the internalization transaction.

 



14

 

 

(h) Limitation on Insourced Acquisition Expenses.

 

(i) The total of all Insourced Acquisition Expenses with respect to any
Investment shall initially be fixed at, and shall not exceed, 0.50% of the
Contract Purchase Price of the Investment or 0.50% of the amount advanced for an
Investment, which the Company shall pay to the Advisor or its Affiliate at the
closing of each Investment. For the avoidance of doubt, no payment in respect of
Insourced Acquisition Expenses shall be made unless the Advisor or its
Affiliates shall have performed services related to selecting, evaluating and
acquiring an Investment, regardless of whether such Investment is ultimately
acquired.

 

(ii) The total of all Insourced Acquisition Expenses for any calendar year shall
initially be fixed at, and shall not exceed, 0.50% of the Contract Purchase
Price of the Investments acquired during such period or 0.50% of the amounts
advanced for the Investments made during such period (to be prorated for any
partial calendar year); provided, however, within a reasonable period of time
following the end of each such calendar year, the Company shall perform a Market
Check and provide the results thereof to the Advisor within a reasonable period
of time and, if the result of the Market Check is that the projected amount of
Acquisition Expenses that would be incurred if substantially similar services
with respect to a substantially similar amount of properties were to be provided
by a Person other than the Advisor or any of its Affiliates during the
subsequent calendar year is lower than the amount of Insourced Acquisition
Expenses paid to the Advisor or its Affiliates during the previous calendar
year, either (A) the Advisor shall agree to reduce the cap on the Insourced
Acquisition Expenses until the next Market Check such that the cap on Insourced
Acquisition Expenses does not exceed the projected amount of Acquisition
Expenses that would be incurred if substantially similar services with respect
to a substantially similar amount of properties were to be provided by a Person
other than the Advisor or any of its Affiliates during the subsequent calendar
year or (B) the Company may outsource to a Person other than the Advisor or its
Affiliate certain services previously provided by the Advisor or its Affiliates
until the next Market Check.

 

11. EXPENSES.

 

(a) In addition to the compensation paid to the Advisor pursuant to Section 10,
the Company or the Operating Partnership shall pay directly or reimburse the
Advisor for all the expenses paid or incurred by the Advisor or its Affiliates
in connection with the services it provides to the Company and the Operating
Partnership pursuant to this Agreement, including, the following:

 

(i) Organization and Offering Expenses, including third-party due diligence fees
related to the Primary Offering, as set forth in detailed and itemized invoices;
provided, however , that the Company shall not reimburse the Advisor to the
extent such reimbursement would cause the total amount of Organization and
Offering Expenses paid by the Company and the Operating Partnership to exceed
one and one-half percent (1.5%) of the Gross Proceeds raised in all Primary
Offerings;

 



15

 

 

(ii) Acquisition Expenses, subject to the limitations set forth in Section
10(b), and Insourced Acquisition Expenses, subject to the limitations set forth
in Section 10(h);

 

(iii) the actual cost of goods and services used by the Company and obtained
from entities not Affiliated with the Advisor;

 

(iv) interest and other costs for Loans, including discounts, points and other
similar fees;

 

(v) taxes and assessments on income of the Company or Investments;

 

(vi) costs associated with insurance required in connection with the business of
the Company or by the Board;

 

(vii) expenses of managing and operating Investments owned by the Company,
whether payable to an Affiliate of the Company or a non-affiliated Person;

 

(viii) all expenses in connection with payments to the Directors for attending
meetings of the Board and Stockholders;

 

(ix) expenses associated with a Listing, if applicable, or with the issuance and
distribution of Shares, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, listing and registration fees;

 

(x) expenses connected with payments of Distributions;

 

(xi) expenses of organizing, revising, amending, converting, modifying or
terminating the Company, the Operating Partnership or any subsidiary thereof or
the Articles of Incorporation, By-laws or governing documents of the Operating
Partnership or any subsidiary of the Company or the Operating Partnership;

 

(xii) expenses of maintaining communications with Stockholders, including the
cost of preparation, printing, and mailing annual reports and other Stockholder
reports, proxy statements and other reports required by governmental entities;

 

(xiii) administrative service expenses, including all costs and expenses
incurred by the Advisor or its Affiliates in fulfilling its duties hereunder,
including reasonable salaries and wages, benefits and overhead of all employees
directly involved in the performance of such services; provided , however , that
no reimbursement shall be made for costs of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives a separate fee; and

 

(xiv) audit, accounting and legal fees.

 

(b) Commencing upon the earlier to occur of (i) the fifth fiscal quarter after
the Company makes its first Investment and (ii) six (6) months after the
commencement of the initial Offering, expenses incurred by the Advisor on behalf
of the Company and the Operating Partnership or in connection with the services
provided by the Advisor hereunder and payable

 



16

 

 

pursuant to this Section 11 shall be reimbursed (excluding Insourced Acquisition
Expenses which shall be paid as described in Section 10(i)(i) of this
Agreement), no less than monthly, to the Advisor.

 

12. OTHER SERVICES. Should the Board request that the Advisor or any director,
officer or employee thereof render services for the Company and the Operating
Partnership other than set forth in Section 3, such services shall be separately
compensated at such customary rates and in such customary amounts as are agreed
upon by the Advisor and the Board, including a majority of the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.

 

13. REIMBURSEMENT TO THE ADVISOR. The Company shall not reimburse the Advisor at
the end of any fiscal quarter in which Total Operating Expenses incurred by the
Advisor for the four (4) consecutive fiscal quarters then ended (the “Expense
Year”) exceed (the “Excess Amount”) the greater of two percent (2%) of Average
Invested Assets or twenty-five percent (25%) of Net Income (the “2%/25%
Guidelines”) for such year. Any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company or, at the option of the Company,
subtracted from the Total Operating Expenses reimbursed during the subsequent
fiscal quarter. If there is an Excess Amount in any Expense Year and the
Independent Directors determine that such excess was justified based on unusual
and nonrecurring factors which they deem sufficient, then the Excess Amount may
be carried over and included in Total Operating Expenses in subsequent Expense
Years and reimbursed to the Advisor in one or more of such years, provided that
there shall be sent to the Stockholders a written disclosure of such fact,
together with an explanation of the factors the Independent Directors considered
in determining that such excess expenses were justified. Such determination
shall be reflected in the minutes of the meetings of the Board. All figures used
in the foregoing computation shall be determined in accordance with GAAP applied
on a consistent basis.

 

14. OTHER ACTIVITIES OF THE ADVISOR. Except as set forth in this Section 14,
nothing herein contained shall prevent the Advisor or any of its Affiliates from
engaging in or earning fees from other activities, including the rendering of
advice to other Persons (including other REITs) and the management of other
programs advised, sponsored or organized by the Sponsor or its Affiliates; nor
shall this Agreement limit or restrict the right of any director, officer,
member, partner, employee or stockholder of the Advisor or any of its Affiliates
to engage in or earn fees from any other business or to render services of any
kind to any other Person and earn fees for rendering such services; provided,
however , that the Advisor must devote sufficient resources to the Company’s
business to discharge its obligations to the Company under this Agreement. The
Advisor may, with respect to any investment in which the Company is a
participant, also render advice and service to each and every other participant
therein, and earn fees for rendering such advice and service. Specifically, it
is contemplated that the Company may enter into Joint Ventures or other similar
co-investment arrangements with certain Persons, and pursuant to the agreements
governing such Joint Ventures or arrangements, the Advisor may be engaged to
provide advice and service to such Persons, in which case the Advisor will earn
fees for rendering such advice and service.

 

The Advisor shall report to the Board the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of

 



17

 

 

interest between the Advisor’s obligations to the Company and its obligations to
or its interest in any other Person. If the Advisor, Director or Affiliates
thereof have sponsored other investment programs with similar investment
objectives which have investment funds available at the same time as the
Company, the Advisor shall inform the Board of the method to be applied by the
Advisor in allocating investment opportunities among the Company and competing
investment entities and shall provide regular updates to the Board of the
investment opportunities provided by the Advisor to competing programs in order
for the Board (including the Independent Directors) to fulfill its duty to
ensure that the Advisor and its Affiliates use their reasonable best efforts to
apply such method fairly to the Company.

 

15. THE AMERICAN REALTY CAPITAL NAME. The Advisor and its Affiliates have or may
have a proprietary interest in the names “American Realty Capital,” “ARC” and
“AR Capital.” The Advisor hereby grants to the Company, to the extent of any
proprietary interest the Advisor may have in any of the names “American Realty
Capital,” “ARC” and “AR Capital,” a non-transferable, non-assignable,
non-exclusive, royalty-free right and license to use the names “American Realty
Capital,” “ARC” and “AR Capital” during the term of this Agreement. The Company
agrees that the Advisor and its Affiliates will have the right to approve of any
use by the Company of the names “American Realty Capital,” “ARC” and “AR
Capital,” such approval not to be unreasonably withheld or delayed. Accordingly,
and in recognition of this right, if at any time the Company ceases to retain
the Advisor or one of its Affiliates to perform advisory services for the
Company, the Company will, promptly after receipt of written request from the
Advisor, cease to conduct business under or use the names “American Realty
Capital,” “ARC” and “AR Capital” or any derivative thereof and the Company shall
change its name and the names of any of its subsidiaries to a name that does not
contain the names “American Realty Capital,” “ARC” and “AR Capital” or any other
word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any its Affiliates. At such time, the Company will also make any
changes to any trademarks, servicemarks or other marks necessary to remove any
references to the words “American Realty Capital,” “ARC” and “AR Capital.”
Consistent with the foregoing, it is specifically recognized that the Advisor or
one or more of its Affiliates has in the past and may in the future organize,
sponsor or otherwise permit to exist other investment vehicles (including
vehicles for investment in real estate) and financial and service organizations
having any of the names “American Realty Capital,” “ARC” and “AR Capital” as a
part of their name, all without the need for any consent (and without the right
to object thereto) by the Company. Neither the Advisor nor any of its Affiliates
makes any representation or warranty, express or implied, with respect to the
names “American Realty Capital,” “ARC” and “AR Capital” licensed hereunder or
the use thereof (including without limitation as to whether the use of the names
“American Realty Capital,” “ARC” and “AR “Capital” will be free from
infringement of the intellectual property rights of third parties.
Notwithstanding the preceding, the Advisor represents and warrants that it is
not aware of any pending claims or litigation or of any claims threatened in
writing regarding the use or ownership of the names “American Realty Capital,”
“ARC” and “AR Capital.”

 

16. TERM OF AGREEMENT. This Agreement shall continue in force for a period of
one year from the date hereof. Thereafter, the term may be renewed for an
unlimited number of successive one-year terms upon mutual consent of the
parties.

 



18

 

 

17. TERMINATION BY THE PARTIES. This Agreement may be terminated upon sixty (60)
days’ written notice (a) by the Independent Directors of the Company or the
Advisor, without Cause and without penalty, (b) by the Advisor for Good Reason,
or (c) by the Advisor upon a Change of Control. The provisions of Sections 19
through 31 of this Agreement shall survive termination of this Agreement.

 

18. ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to
an Affiliate with the approval of a majority of the Directors (including a
majority of the Independent Directors). The Advisor may assign any rights to
receive fees or other payments under this Agreement to any Person without
obtaining the approval of the Directors. This Agreement shall not be assigned by
the Company or the Operating Partnership without the consent of the Advisor,
except in the case of an assignment by the Company or the Operating Partnership
to a Person which is a successor to all the assets, rights and obligations of
the Company or the Operating Partnership, in which case such successor Person
shall be bound hereunder and by the terms of said assignment in the same manner
as the Company or the Operating Partnership, as applicable, is bound by this
Agreement.

 

19. PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

 

(a) Amounts Owed. After the Termination Date, the Advisor shall be entitled to
receive from the Company or the Operating Partnership within thirty (30) days
after the effective date of such termination all amounts then accrued and owing
to the Advisor, including all its interest in the Company’s income, losses,
distributions and capital by payment of an amount equal to the then-present fair
market value of the Advisor’s interest, subject to the 2%/25% Guidelines to the
extent applicable.

 

(b) Advisor’s Duties. The Advisor shall promptly upon termination of this
Agreement:

 

(i) pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;

 

(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

 

(iii) deliver to the Board all assets, including all Investments, and documents
of the Company and the Operating Partnership then in the custody of the Advisor;
and

 

(iv) cooperate with the Company and the Operating Partnership to provide an
orderly management transition.

 

20. INCORPORATION OF THE ARTICLES OF INCORPORATION AND THE OPERATING PARTNERSHIP
AGREEMENT. To the extent that the Articles of Incorporation or the Operating
Partnership Agreement impose obligations or restrictions on the Advisor or grant
the Advisor certain rights which are not set forth in this Agreement, the
Advisor

 



19

 

 

shall abide by such obligations or restrictions and such rights shall inure to
the benefit of the Advisor with the same force and effect as if they were set
forth herein.

 

21. INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP.

 

(a) The Company and the Operating Partnership, jointly and severally, shall
indemnify and hold harmless the Advisor and its Affiliates, as well as their
respective officers, directors, equity holders, members, partners, stockholders,
other equity holders and employees (collectively, the “Indemnitees,” and each,
an “Indemnitee”), from and against all losses, claims, damages, losses, joint or
several, expenses (including reasonable attorneys’ fees and other legal fees and
expenses), judgments, fines, settlements, and other amounts (collectively,
“Losses,” and each, a “Loss”) arising in the performance of their duties
hereunder, including reasonable attorneys’ fees, to the extent such Losses are
not fully reimbursed by insurance, and to the extent that such indemnification
would not be inconsistent with the laws of the State of New York, the Articles
of Incorporation or the provisions of Section II.G of the NASAA REIT Guidelines.
Notwithstanding the foregoing, the Company and the Operating Partnership shall
not provide for indemnification of an Indemnitee for any Loss suffered by such
Indemnitee, nor shall they provide that an Indemnitee be held harmless for any
Loss suffered by the Company and the Operating Partnership, unless all the
following conditions are met:

 

(i) the Indemnitee has determined, in good faith, that the course of conduct
that caused the loss or liability was in the best interest of the Company and
the Operating Partnership;

 

(ii) the Indemnitee was acting on behalf of, or performing services for, the
Company or the Operating Partnership;

 

(iii) such Loss was not the result of negligence or willful misconduct by the
Indemnitee; and

 

(iv) such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from the Stockholders.

 

(b) Notwithstanding the foregoing, an Indemnitee shall not be indemnified by the
Company and the Operating Partnership for any Losses arising from or out of an
alleged violation of federal or state securities laws by such Indemnitee unless
one or more of the following conditions are met:

 

(i) there has been a successful adjudication on the merits of each count
involving alleged securities law violations as to the Indemnitee;

 

(ii) such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Indemnitee; or

 

(iii) a court of competent jurisdiction approves a settlement of the claims
against the Indemnitee and finds that indemnification of the settlement and the
related costs should be made, and the court considering the request for
indemnification has been

 



20

 

 

advised of the position of the Securities and Exchange Commission and of the
published position of any state securities regulatory authority in which
securities of the Company or the Operating Partnership were offered or sold as
to indemnification for violation of securities laws.

 

(c) In addition, the advancement of the Company’s or the Operating Partnership’s
funds to an Indemnitee for legal expenses and other costs incurred as a result
of any legal action for which indemnification is being sought is permissible
only if all the following conditions are satisfied:

 

(i) the legal action relates to acts or omissions with respect to the
performance of duties or services on behalf of the Company or the Operating
Partnership;

 

(ii) the legal action is initiated by a third party who is not a Stockholder or
the legal action is initiated by a Stockholder acting in such Stockholder’s
capacity as such and a court of competent jurisdiction specifically approves
such advancement; and

 

(iii) the Indemnitee undertakes to repay the advanced funds to the Company or
the Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which such Indemnitee is found not to be entitled to
indemnification.

 

22. INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless
the Company and the Operating Partnership from Losses, including reasonable
attorneys’ fees to the extent that such Losses are not fully reimbursed by
insurance and are incurred by reason of the Advisor’s bad faith, fraud, willful
misfeasance, intentional misconduct, gross negligence or reckless disregard of
its duties; provided, however , that the Advisor shall not be held responsible
for any action of the Board in following or declining to follow any advice or
recommendation given by the Advisor..

 

23. NOTICES. Any notice, report or other communication (each a “Notice”)
required or permitted to be given hereunder shall be in writing unless some
other method of giving such Notice is required by the Articles of Incorporation,
the By-laws, and shall be given by being delivered by hand, by courier or
overnight carrier or by registered or certified mail to the addresses set forth
below:

 



To the Company: American Realty Capital Daily Net Asset Value Trust, Inc.   405
Park Avenue   New York, New York 10022   Attention:  William M. Kahane,  
President       with a copy to:       Proskauer Rose LLP   Eleven Times Square  
New York, New York 10036   Attention:  Peter M. Fass, Esq.

 



21

 

 

To the Operating Partnership: American Realty Capital Operating Partnership II,
L.P.   405 Park Avenue   New York, New York 10022   Attention:  William M.
Kahane       with a copy to:       Proskauer Rose LLP   Eleven Times Square  
New York, New York 10036   Attention:  Peter M. Fass, Esq.     To the Advisor:
American Realty Capital Advisors II, LLC   405 Park Avenue   New York, New York
10022   Attention:  William M. Kahane       with a copy to:       Proskauer Rose
LLP   Eleven Times Square   New York, New York 10036   Attention:  Peter M.
Fass, Esq.



 

Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 23.

 

24. MODIFICATION. This Agreement shall not be amended, supplemented, terminated,
or discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.

 

25. SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

 

26. GOVERNING LAW. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of New York as at the time
in effect, without regard to the principles of conflicts of laws thereof.

 

27. ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

 



22

 

 

28. NO WAIVER. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

 

29. PRONOUNS AND PLURALS. Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

 

30. HEADINGS. The titles of sections and subsections contained in this Agreement
are for convenience only, and they neither form a part of this Agreement nor are
they to be used in the construction or interpretation hereof.

 

31. EXECUTION IN COUNTERPARTS. This Agreement may be executed (including by
facsimile transmission) with counterpart signature pages or in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument.

 

[Remainder of page intentionally left blank]

 



23

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  AMERICAN REALTY CAPITAL DAILY NET ASSET VALUE TRUST, INC.           By:    /s/
Edward M. Weil, Jr.     Name: Edward M. Weil, Jr.     Title: President          
    AMERICAN REALTY CAPITAL OPERATING PARTNERSHIP II, L.P.       By: American
Realty Capital Daily Net Asset Value Trust, Inc.     its General Partner        
  By:    /s/ Edward M. Weil, Jr.       Name: Edward M. Weil, Jr.       Title:
President                   AMERICAN REALTY CAPITAL ADVISORS II, LLC       By:
American Realty Capital Trust II Special Limited Partner, LLC     its Member    
    By: AR Capital, LLC     its Managing Member           By: _/s/ Nicholas S.
Schorsch       Name: Nicholas S. Schorsch       Title: Authorized Signatory

 



 

 

 

